DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the plurality of base layers and/or hard coating layers" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “the plurality of base layers and/or hard coating layers are stacked.” In addition to the lack of antecedent basis noted above, it is not clear what is meant or encompassed by “stacked”. Claim 1 states the “hard coating layer [is] disposed on at least one surface of the base layer”. This would appear to already provide a structure wherein the layers are “stacked”. Therefore, it is not clear what is intended by this term. Clarification is requested.


Claim Rejections - 35 USC § 102
Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahn et al. (US 20200174161).
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1-6 and 11-13:
Ahn discloses a hard coating film comprising a polyamideimide substrate layer and a hard coating layer [abstract; 0002; 0012]. Example polyamideimides include those formed from TFMB, 6FDA, CBDA, and TPC [0132-0134; Table 1]. Example hard coating layers comprise ECTMS and have a pencil hardness of 5H or 6H [0139; 0150; Table 2]. These materials are the same as those used in the present invention. See Preparation Examples 1-9 at paragraphs [00146-00159] of the present specification. Given that the prior art materials are the same as used in the present invention, the examiner submits they have the same properties as presently claimed.
Regarding claim 7:
Ahn teaches the tensile modulus of the substrate is 3-7 GPa [0040]. The specific examples have tensile moduli of 6.1 or 7.5 GPa [Table 1].
Regarding claim 8:
In the examples, the substrates have a thickness of 80 μm and the hard coating layers have a thickness of 10 μm, which provides a ratio of 80:10 or 1:0.125 [0134; 0149].
Regarding claim 9:
As noted in the rejections under 35 USC 112, the scope of claim 9 is unclear. Ahn’s structure of a substrate and a hard coating layer thereon is considered to be “stacked” as claimed.
Regarding claim 10:
Ahn teaches an additional hard coating layer can be applied to the other side of the substrate [0064]. The hard coating layer can comprise an antifouling agent and so is also considered to be an antifouling layer [0107].
Regarding claim 14:
Ahn teaches a flexible display panel comprising the film [0128].
Claim(s) 1-7 and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al. (WO 2018/207914).
Note: citations refer to US 2020/0142102 which is used as an English language equivalent.
Regarding claims 1-7 and 11-13:
Kikuchi discloses a hard coat film comprising a base material and a hard coat layer [abstract; 0001]. The base material comprises PET, PEN, PES, polyimide, etc. [0206]. The hardness of the hard coat layer is 4H or greater. An example hard coat layer is formed from 2-(3,4-epoxycyclohexyl)-ethyltrimethoxysilane and has a hardness of 9H [0261-0267]. These materials are the same as those used in the present invention. See present claim 11 for the base layer and Preparation Examples 2-9 at paragraphs [00154-00159] of the present specification for the hard coat layer. Given that the prior art materials are the same as used in the present invention, the examiner submits they have the same properties as presently claimed.
Regarding claim 9:
As noted in the rejections under 35 USC 112, the scope of claim 9 is unclear. Kikuchi’s structure of a base material and a hard coating layer thereon is considered to be “stacked” as claimed.
Regarding claim 10:
A low reflection (antireflective) layer or stain-repellent (antifouling) layer can be provided [0055].
Regarding claim 14:
The film is flexible and can be used in a display [0012; 0258].


Claim Rejections - 35 USC § 103
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (WO 2018/207914).
Note: citations refer to US 2020/0142102 which is used as an English language equivalent.
Regarding claim 8:
Kikuchi discloses a hard coat film as previously explained. The thickness of the hard coat layer is 10-40 μm and the thickness of the base material is 25-80 μm [0038-0039]. The thickness of the hard coat layer can be adjusted to provide the desired hardness and curling [0061]. The thickness of the base material can be adjusted to provide the desired curling and handling properties [0211].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thicknesses of each layer, including over values that result in a relative ratio as presently claimed, to provide the desired properties for a given end use.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787